The defendants Edith Saunders and Columbus Anderson were indicted for fornication and adultery, and the defendant Edith was alone on trial. There was a verdict of guilty, and the *Page 652 
defendant appealed. Motion by the state to dismiss the appeal upon the ground that the record does not show that judgment was pronounced.
In looking into the record, we find there was no judgment rendered in the court below upon the finding of the jury. The appeal therefore cannot be sustained. It has been repeatedly decided by this court that no appeal lies in a criminal action at the instance of either party, where there is no final judgment. State v. Bailey, 65 N.C. 426; State v. Keeter,80 N.C. 472; State v. Wiseman, 68 N.C. 203.
Lest, however, the case may be brought up again to this court upon the exception taken on the trial, we take occasion to say that upon a careful perusal of the record and statement of the case, even if there had been a judgment in the court below, there is no ground for a new trial.
Appeal dismissed.